

115 HRES 474 IH: Expressing disapproval of any action by the President to remove the Special Counsel investigating Russian interference in the 2016 Presidential election and opposition to the granting of pardons to any person for offenses against the United States arising out of Russia’s activities to bring about the election of Donald J. Trump as President of the United States.
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 474IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Ms. Jackson Lee (for herself, Mr. Cohen, Ms. Hanabusa, Mr. Gutiérrez, Mrs. Carolyn B. Maloney of New York, Mr. Castro of Texas, Mr. Ted Lieu of California, Mr. Cleaver, Mr. Butterfield, Mr. Lewis of Georgia, Mr. Connolly, Mr. Meeks, Mr. Raskin, Mrs. Lawrence, Ms. Bass, Mr. Krishnamoorthi, Mr. Kildee, and Mr. Beyer) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing disapproval of any action by the President to remove the Special Counsel investigating
			 Russian interference in the 2016 Presidential election and opposition to
			 the granting of pardons to any person for offenses against the United
			 States arising out of Russia’s activities to bring about the election of
			 Donald J. Trump as President of the United States.
	
 Whereas the strength of the American constitutional system designed in 1787 in Philadelphia is the national government’s separated powers in which the legislative, executive, and judicial branches serve as checks and counterbalances on each other, and fidelity to the rule of law is the highest value and responsibility;
 Whereas in late July 2016, the FBI opened an investigation into the hacking of the Democratic National Committee’s emails, which the U.S. Intelligence Community would attribute to the Russian government;
 Whereas, on January 27, 2017, one week after his inauguration as President of the United States, Donald J. Trump had a private dinner at the White House with FBI Director James Comey, at which he is alleged to have asked Comey for his loyalty;
 Whereas, on February 13, 2017, President Donald J. Trump fired his National Security Advisor Michael Flynn after public disclosure that contrary to his previous denials, Flynn had held a series of communications with Russian Ambassador Sergey Kislyak in December 2016 regarding sanctions imposed on Russia by the Obama administration in response to Russian interference in the 2016 Presidential election;
 Whereas, on February 14, 2017, the day after Flynn’s firing, FBI Director Comey attended an Oval Office briefing of the President with a large group of advisers, at the end of which, the President cleared the room so he could speak with FBI Director Comey alone;
 Whereas according to FBI Director Comey’s account, given under oath, the President said, I want to talk about Mike Flynn, stating his belief that Flynn had not done anything wrong in talking to the Russians; Whereas during that same meeting, the President said to FBI Director Comey: He is a good guy and has been through a lot. I hope you can see your way clear to letting this go, to letting Flynn go. He is a good guy. I hope you can let this go.;
 Whereas, on March 1, 2017, news broke that, contrary to his prior sworn testimony before the Senate Judiciary Committee, Attorney General Jeff Sessions in fact had undisclosed contacts with the Russian ambassador to the United States during the 2016 Presidential campaign;
 Whereas, on March 2, 2017, Attorney General Sessions announced that he would recuse himself from any existing or future investigations of any matters related in any way to the campaigns for President in 2016; Whereas, on March 20, 2017, FBI Director Comey testified before the House Intelligence Committee and publicly confirmed the FBI is investigating whether Trump’s campaign or associates coordinated with Russia;
 Whereas, on March 30, 2017, President Trump telephoned the FBI Director to complain that the Russia investigation was a cloud that was impairing his ability to act on behalf of the country and asked him what we could do to lift the cloud;
 Whereas, on May 9, 2017, President Trump fired FBI Director Comey, an action White House spokespersons explained was based on the recommendation of Attorney General Sessions and Deputy Attorney General Rod Rosenstein;
 Whereas, on May 10, 2017, during an Oval Office meeting with Russian Foreign Minister Sergei Lavrov and Russian Ambassador Sergey Kislyak, President Trump is reported to have discussed his firing of FBI Director Comey, saying I just fired the head of the FBI. He was crazy, a real nut job, adding I faced great pressure because of Russia. That’s taken off.;
 Whereas, on May 11, 2017, President Trump admitted to NBC Nightly News anchor Lester Holt that the made-up Russia investigation was on his mind when he fired Comey and that regardless of Deputy Attorney General Rosenstein’s recommendation, I was going to fire Comey.;
 Whereas, on May 17, 2017, Deputy Attorney General Rosenstein appointed former FBI Director Robert Mueller as Special Counsel to oversee the Russia investigation;
 Whereas the order appointing Special Counsel Mueller confers upon him broad authority to conduct the investigation confirmed by then-FBI Director James B. Comey in testimony before the House Permanent Select Committee on Intelligence on March 20, 2017, including: (i) any links and/or coordination between the Russian government and individuals associated with the campaign of President Donald Trump; and (ii) any matters that arose or may arise directly from the investigation.;
 Whereas, on July 20, 2017, according to media reports, Special Counsel Mueller’s investigation of possible ties between the Donald Trump Presidential campaign and Russia in the 2016 Presidential election is expanding to include a broad range of transactions involving Trump’s businesses as well as those of his associates;
 Whereas these questionable transactions are reported to include Russian purchases of apartments in Trump buildings, Trump’s involvement in a SoHo development in New York with Russian associates, the 2013 Miss Universe pageant in Moscow, and Trump’s sale of a Florida mansion to a Russian oligarch in 2008;
 Whereas in an interview with the New York Times published July 19, 2017, President Trump acknowledged that digging into his finances would constitute a red line that the Special Counsel should not cross while carrying out the Russia investigation;
 Whereas, on July 21, 2017, the Washington Post reported that some of President Trump’s lawyers are exploring ways to limit or undercut Special Counsel Mueller’s Russia investigation and discussing President Trump’s authority to grant pardons;
 Whereas according to the Washington Post article, Trump has asked his advisers about his power to pardon aides, family members and even himself in connection with the probe.; and
 Whereas in the United States, it is an article of faith that, as President Theodore Roosevelt stated in his Third Annual Message to Congress on December 7, 1903, No man is above the law and no man is below it: nor do we ask any man’s permission when we ask him to obey it.: Now, therefore, be it
	
 That the House of Representatives— (1)strongly disapproves and condemns any action by the President to remove the Special Counsel investigating Russian interference in the 2016 Presidential election;
 (2)strongly opposes the granting of pardons to any person for offenses against the United States arising out of Russia’s activities to bring about the election of Donald J. Trump as President of the United States and deems any such pardon granted to constitute an abuse of the Pardon Power conferred in Article II, Section 2 warranting a proportionate congressional response; and
 (3)calls upon the Congress to enact H.R. 2444, the Trusted, Reliable, Unquestioned Method of Procedure for Special Counsel Appointment, Limitations, and Powers Act of 2017.
			